Citation Nr: 0202593	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  96-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for arthritis of the 
right and left knees.

3.  Entitlement to service connection for arthritis of the 
right and left hips.

4.  Entitlement to service connection for a disorder 
manifested by soft tissue complaints of the stomach, hands, 
and legs.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, including a period of duty in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying the veteran's original 
claim(s) or claims to reopen for entitlement to service 
connection for a back disorder, arthritis of the right and 
left knees, arthritis of the right and left hips, and a 
disorder manifested by soft tissue complaints of the stomach, 
hands, and legs.  Such matters were the subject of a hearing 
before the Board, sitting at the RO, in October 1997, and a 
remand by the Board for the completion of additional 
development in October 1998.  Upon the RO's completion of the 
requested actions, the case was returned to the Board for 
further appellate consideration.


REMAND

Upon return of the case to the Board, it was discerned from a 
review of the record that in his VA Form 9, Appeal to the 
Board of Veterans' Appeals, of December 1999, the veteran had 
sought a hearing before the Board in Washington, DC.  
Arrangements were thereafter made to afford the veteran a 
hearing before the Board in Washington, DC, in January 2002, 
pursuant to his request.  In making those arrangements, 
however, the Board erroneously informed the veteran and a 
third party that the sole purpose of the hearing in January 
2002 was for consideration of a single matter, that of an 
apportionment of the veteran's benefits.  On the day prior to 
the hearing, the veteran through a facsimile transmission 
sent to the Board a hearing cancellation notice, as well as 
additional evidence, and such was followed by submission of a 
written brief by the veteran's representative, noting in 
pertinent part only that the hearing had been canceled and 
that the veteran waived initial RO review of the evidence 
submitted.  

Upon return of the case from remand, it was likewise noted 
that the Board member who conducted the hearing in October 
1997 and who signed the remand in October 1998 was no longer 
employed by the Board.  Such a circumstance is governed by 
Chairman's Memorandum, 01-93-23 (Sep. 21, 1993), providing 
that the veteran must be afforded the opportunity to appear 
before a member of the Board who will decide his appeal.  To 
that end, the veteran was advised by his representative of 
these particulars in February 2002 correspondence, and in 
response, the veteran reported that he did not wish to appear 
for a hearing before the Board in Washington, DC, but instead 
wished to be afforded a videoconference hearing before the 
Board at the RO.

Accordingly, in the interests of due process and pursuant to 
Chairman's Memorandum 01-02-01 (Jan. 29, 2002), this matter 
is hereby REMANDED to the RO for the following action:

The veteran should be afforded a 
videoconference hearing in connection 
with his pending claims for entitlement 
to service connection for a back 
disorder, arthritis of the right and left 
knees, arthritis of the right and left 
hips, and a disability manifested by soft 
tissue complaints of the stomach, hands, 
and legs.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



